                                            Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                               NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10        IN RE PACIFIC FERTILITY CENTER                   Case No. 18-cv-01586-JSC

                                  11        LITIGATION
                                                                                             ORDER RE: CHART’S MOTIONS TO
                                  12                                                         EXCLUDE PLAINTIFFS’ EXPERTS
Northern District of California
 United States District Court




                                  13                                                         Dkt. Nos. 629, 631

                                  14

                                  15

                                  16           Plaintiffs bring product liability and failure to recall claims against Chart Industries

                                  17   following a March 2018 incident involving a Chart-manufactured cryopreservation tank which

                                  18   was storing Plaintiffs’ eggs and embryos. In connection with summary judgment and in

                                  19   preparation for trial, the parties have each filed motions to exclude the other’s expert testimony in

                                  20   whole or in part under the Federal Rules of Evidence and Daubert v. Merrell Dow Pharm., Inc.,

                                  21   509 U.S. 579 (1993).1 (Dkt. Nos. 629, 631, 632. 2) This Order focuses on Chart’s motions to

                                  22   exclude Plaintiffs’ experts Dr. Kasbekar, Dr. Wininger, and Dr. Grill. Having considered the

                                  23   parties’ briefing regarding these motions and having had the benefit of oral argument on March 4,

                                  24   2021, Chart’s motions are DENIED for the reasons set forth below.

                                  25   //

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. No. 553.)
                                  28
                                       2
                                         Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                           Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 2 of 12




                                   1                                             BACKGROUND

                                   2          Plaintiffs obtained fertility services from Pacific Fertility Center (PFC)3, and in particular,

                                   3   as relevant here, cryopreservation of their eggs and embryos. On March 4, 2018, PFC’s laboratory

                                   4   director, Dr. Joseph Conaghan, discovered that Tank 4 which contained 2,500 embryos and 1,500

                                   5   eggs—including Plaintiffs’ eggs and embryos—had lost liquid nitrogen. As a result of this

                                   6   incident, Plaintiffs filed the underlying action against Chart alleging manufacturing and design

                                   7   defects, as well as negligent failure to recall.4 Chart denies any liability and insists that the Tank 4

                                   8   incident occurred because of PFC’s negligence.

                                   9          Over 130 individual actions alleging these same claims against Chart have been

                                  10   consolidated with the Plaintiffs’ claims here. The claims of the five original Plaintiffs, A.B., C.D.,

                                  11   E.F., G.H., and I.J. are scheduled for trial May 3, 2021.

                                  12                                          LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Under Rule 702 of the Federal Rules of Evidence, a witness may offer expert testimony if

                                  14   the following requirements are met:

                                  15                          (a) the expert’s scientific, technical, or other specialized
                                                                  knowledge will help the trier of fact to understand the
                                  16                              evidence or to determine a fact in issue;
                                  17                          (b) the testimony is based on sufficient facts or data;
                                  18                          (c) the testimony is the product of reliable principles and
                                                                  methods; and
                                  19
                                                              (d) the expert has reliably applied the principles and methods
                                  20                              to the facts of the case.
                                  21   Fed. R. Evid. 702. These criteria can be distilled to two overarching considerations: “reliability

                                  22   and relevance.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011). The inquiry

                                  23   does not, however, “require a court to admit or exclude evidence based on its persuasiveness.” Id.

                                  24          Scientific evidence is reliable “if the principles and methodology used by an expert are

                                  25

                                  26   3
                                         The Court uses PFC throughout this Order to refer to Pacific Fertility Center and all its
                                  27   associated entities and medical professionals, including Prelude Fertility, Inc., and Pacific MSO,
                                       LLC.
                                       4
                                  28     The PFC entities were also named as defendants but the claims as to them have been compelled
                                       to arbitration.
                                                                                         2
                                         Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 3 of 12




                                   1   grounded in the methods of science.” Clausen v. M/V New Carissa, 339 F.3d 1049, 1056 (9th Cir.

                                   2   2003). The court’s focus “must be solely on principles and methodology, not on the conclusions

                                   3   that they generate.” See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993). The

                                   4   court’s “task ... is to analyze not what the experts say, but what basis they have for saying it.”

                                   5   Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1316 (9th Cir. 1995) (hereinafter

                                   6   Daubert II).

                                   7          In deciding whether to permit an expert to testify, courts face the difficult task of

                                   8   “determin[ing] whether the analysis undergirding the experts’ testimony falls within the range of

                                   9   accepted standards governing how scientists conduct their research and reach their conclusions.”

                                  10   Daubert II, 43 F.3d at 1317. Among the factors courts consider in making this determination are:

                                  11   (1) whether the expert’s theory or method is generally accepted in the scientific community; (2)

                                  12   whether the expert’s methodology can be or has been tested; (3) the known or potential error rate
Northern District of California
 United States District Court




                                  13   of the technique; and (4) whether the method has been subjected to peer review and publication.

                                  14   Id. at 1316 (citing Daubert, 509 U.S. at 593-94). Consideration should also be given to whether

                                  15   the expert’s testimony springs from research independent of the litigation. Id. at 1317. If not, the

                                  16   expert should point to other indicia of reliability, such as peer-reviewed studies or a reputable

                                  17   source showing that the expert “followed the scientific method, as it is practiced by (at least) a

                                  18   recognized minority of scientists in their field.” Id. at 1317-19. “These factors are illustrative, and

                                  19   they are not all applicable in each case.” Wendell v. GlaxoSmithKline LLC, 858 F.3d 1227, 1233

                                  20   (9th Cir. 2017). The inquiry is “flexible,” Daubert, 509 U.S. at 594, and “Rule 702 should be

                                  21   applied with a ‘liberal thrust’ favoring admission,” Messick, 747 F.3d at 1196 (quoting Daubert,

                                  22   509 U.S. at 588).

                                  23                                               DISCUSSION

                                  24          Chart moves to exclude the opinions of three of Plaintiffs’ experts: Dr. Kasbekar, Dr.

                                  25   Wininger, and Dr. Grill under Federal Rule of Evidence 702 and Daubert. (Dkt. Nos. 629, 631.)

                                  26      A. Dr. Anand David Kasbekar

                                  27          Dr. Kasbekar is a mechanical engineer with over 35 years’ experience working as a

                                  28   forensic engineer in the areas of failure analysis, materials science, product liability, accident
                                                                                          3
                                         Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 4 of 12




                                   1   reconstruction, computer aided engineering, modeling, simulation, and visualization. (Dkt. No.

                                   2   673-9 at 64.) Plaintiffs retained Dr. Kasbekar to evaluate the current condition of Tank 4 and

                                   3   investigate the cause of Tank 4’s failure.

                                   4          Chart moves to exclude Dr. Kasbekar’s testimony because (1) he is not qualified; (2) he

                                   5   used flawed methodology; and (3) his rebuttal Finite Element Analyses (FEA) is untimely and

                                   6   relies on flawed methodology.

                                   7          1) Dr. Kasbekar is Qualified to Render a Causation Opinion

                                   8          With respect to his qualifications, Chart argues that Dr. Kasbekar lacks the expertise to

                                   9   testify regarding cryogenic storage devices because he is a “jack-of-all-trades mechanical

                                  10   engineer” and not a cryogenic engineer. (Dkt. No. 692 at 11.) Plaintiffs insist that

                                  11   notwithstanding his lack of cryogenic specialization he is qualified to render a causation opinion

                                  12   here because of his experience analyzing failed metal and plastic components and his routine
Northern District of California
 United States District Court




                                  13   examination of “fractured components.” (Dkt. No. 673-6 at 9.) The Court agrees.

                                  14          Rule 702 states that a testifying expert be “qualified as an expert by knowledge, skill,

                                  15   experience, training, or education.” Fed. R. Evid. 702. “Rule 702 contemplates a broad conception

                                  16   of expert qualifications.” Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th

                                  17   Cir. 2004) (internal citation and quotation marks omitted); Schroeder v. Cty. of San Bernardino,

                                  18   No. CV18-427 DMG-JCX, 2019 WL 3037923, at *3 (C.D. Cal. May 7, 2019) (“courts should not

                                  19   exclude expert testimony simply because the trial court does not deem the proposed expert to be

                                  20   the best qualified or because the proposed expert does not have the specialization that the court

                                  21   considers most appropriate.”) (internal citation and quotation marks omitted). While Dr. Kasbekar

                                  22   may not be a cryogenic engineer, he has over 35 years of experience as a forensic engineer

                                  23   specializing in failure analysis among other things. (Dkt. No. 633-8 at 66, Kasbekar Report at p.

                                  24   65.) In addition, he has experience with cryogenic tanks and has previously examined a failed

                                  25   cryogenic tank. (Dkt. No. 674-3, Kasbekar Depo. at 19-20, 26.) Dr. Kasbekar’s experience and

                                  26   qualifications may be a subject for cross-examination, but they are not a basis for exclusion of his

                                  27   testimony. See Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010), as amended (Apr. 27, 2010).

                                  28          Ultimately, “[w]hether an expert is the best qualified or has sufficient specialized
                                                                                         4
                                         Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 5 of 12




                                   1   knowledge is [] a matter of weight, not admissibility.” LaCava v. Merced Irr. Dist., No. 1:10-CV-

                                   2   00853 LJO, 2012 WL 913697, at *5 (E.D. Cal. Mar. 16, 2012) (citing Holbrook v. Lykes Bros.

                                   3   Steamship Co., 80 F.3d 777, 782 (3d Cir. 1996)).

                                   4           2) Dr. Kasbekar’s Methodology

                                   5           Next, Chart insists that Dr. Kasbekar’s opinion is premised on untested and unreliable

                                   6   hypotheses. In particular, it identifies his hypotheses that (1) Tank 4 contained approximately 14

                                   7   inches of liquid nitrogen on the afternoon of March 3, 2018, and (2) that the liquid nitrogen

                                   8   evaporated by noon the following day, March 4. Chart maintains that Dr. Kasbekar should have

                                   9   tested whether it was possible for 14 inches of liquid nitrogen to evaporate in a MVE 808 Tank in

                                  10   less than 24 hours when a full vacuum seal loss exists. It contends that its cryogenic engineering

                                  11   expert, Dr. Miller, did complete this testing and found that it was not possible.

                                  12           Plaintiffs counter that Dr. Kasbekar’s methodology was sound and that he followed the
Northern District of California
 United States District Court




                                  13   process set forth in the ASM Handbook on Failure Analysis as did Chart’s forensic engineer

                                  14   Ronald Parrington, which included a joint inspection and testing of Tank 4, review of background

                                  15   information regarding the tank failure, review of Chart’s design specifications for Tank 4,

                                  16   observations of Chart’s manufacturing process, and a comparison of the CT scan of Tank 4’s weld

                                  17   to a CT scan of the same weld in a different Chart tank. (Dkt. No. 673-9, Kasbekar Report at pp.

                                  18   7-23; see also Dkt. No. 673-15, Parrington Report at pp. 1-7.) Plaintiffs note that while Mr.

                                  19   Parrington’s ultimate conclusion may differ from Dr. Kasbekar, this is immaterial because the

                                  20   critical question at this stage is the soundness of the process, not the result. Finally, Plaintiffs

                                  21   dispute Chart’s argument that Dr. Miller tested and refuted the basis for Dr. Kasbekar’s opinion.

                                  22           “For scientific evidence to be admissible, the proponent must show the assertion is

                                  23   ‘derived by [a] scientific method.’” City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1044

                                  24   (9th Cir. 2014) (quoting Daubert, 509 U.S. at 590) (alternation in original). The issue here is not

                                  25   whether Dr. Kasbekar’s opinion is derived from a scientific method of testing—it was. Chart does

                                  26   not dispute that he—as Mr. Parrington—followed the steps outline in the ASM Handbook on

                                  27   Failure Analysis. Nor does it dispute that the ASM “steps define the general practice in failure

                                  28   analysis and represent a reliable method of failure investigation and analysis.” Schipp v. Gen.
                                                                                           5
                                         Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 6 of 12




                                   1   Motors Corp., 443 F. Supp. 2d 1023, 1028 (E.D. Ark. 2006); cf. Fireman’s Fund Ins. Co. v.

                                   2   Canon U.S.A., Inc., 394 F.3d 1054, 1057 (8th Cir. 2005). Dr. Kasbekar’s underlying analysis thus

                                   3   “falls within the range of accepted standards governing how scientists conduct their research and

                                   4   reach their conclusions.” Daubert II, 43 F.3d at 1317.

                                   5          At bottom, Chart’s challenge to Dr. Kasbekar’s causation opinion is to the basis for his

                                   6   opinion; that is, his acceptance of PFC’s testimony regarding the fill level the day before the

                                   7   incident. Chart insists that PFC’s version of events—that there were 14-inches of liquid nitrogen

                                   8   in the tank on the afternoon of March 3 and that this amount had evaporated by the following

                                   9   day—cannot be believed. This dispute, however, is a question for the jury. See City of Pomona v.

                                  10   SQM N. Am. Corp., 750 F.3d 1036, 1044 (9th Cir. 2014) (“Challenges that go to the weight of the

                                  11   evidence are within the province of a fact finder, not a trial court judge. A district court should not

                                  12   make credibility determinations that are reserved for the jury.”).
Northern District of California
 United States District Court




                                  13          Likewise, Chart’s argument that Dr. Miller’s analysis disproves Dr. Kasbekar’s theory

                                  14   provides a basis for cross-examination. Plaintiffs do not dispute that Dr. Kasbekar did not test

                                  15   whether a progressive interior weld failure could cause a cryogenic tank to lose 14 inches of liquid

                                  16   nitrogen within 22 hours. Instead, they maintain that it would be impossible to replicate the Tank

                                  17   4 failure so Dr. Kasbekar did not attempt to do so. While Mr. Miller did test Dr. Kasbekar’s

                                  18   hypothesis, by his own admission “I was not trying to duplicate the exact conditions of the Tank

                                  19   4.” (Dkt. No. 674-17, Miller Depo. at 114.) In any event, whether Dr. Kasbekar’s opinion is

                                  20   credible in light of his decision not to attempt to recreate the conditions is an argument that Chart

                                  21   can make to the jury.

                                  22          Finally, Chart’s argument that Dr. Kasbekar did not consider other possible causes is, in

                                  23   effect, an argument that he did not test Charts’ theory that after the controller was unplugged on

                                  24   February 15, 2018 PFC failed to manually apply enough liquid nitrogen on an ongoing basis and

                                  25   maintain cryogenic storage of Tank 4’s contents. However, Dr. Kasbekar did test whether there

                                  26   was a monotonic fracture and the possibility that another leak was responsible for the Tank 4

                                  27   failure. (Dkt. No. 633-8, Kasbekar Report, at 9-10, 20-21, 45-46.)

                                  28          Chart has offered numerous arguments from which a trier of fact could reasonably
                                                                                          6
                                         Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 7 of 12




                                   1   conclude that Dr. Kasbekar has reached an incorrect conclusion regarding the cause of the Tank 4

                                   2   failure. However, “the question at this phase is not whether the plaintiffs’ experts are right.” In re

                                   3   Roundup Prod. Liab. Litig., 390 F. Supp. 3d 1102, 1109 (N.D. Cal. 2018). “Under Daubert, the

                                   4   district judge is a gatekeeper, not a fact finder.” Primiano v. Cook, 598 F.3d 558, 564-65 (9th Cir.

                                   5   2010) (internal quotation marks and citation omitted). “When an expert meets the threshold

                                   6   established by Rule 702 as explained in Daubert, the expert may testify and the jury decides how

                                   7   much weight to give that testimony.” Id. at 565. “So long as an opinion is premised on reliable

                                   8   scientific principles, it should not be excluded by the trial judge; instead the weaknesses in an

                                   9   unpersuasive expert opinion can be exposed at trial, through cross-examination or testimony by

                                  10   opposing experts.” In re Roundup, 390 F. Supp. 3d at 1109.

                                  11          3) Dr. Kasbeker’s Finite Element Analyses

                                  12          Finally, Chart insists that the results of Dr. Kasbekar’s Finite Element Analyses (FEA)
Northern District of California
 United States District Court




                                  13   included in his rebuttal report should be excluded because (1) his analysis is flawed because he

                                  14   used an incorrect fill amount, and (2) it is not truly a rebuttal report and thus should be struck as

                                  15   untimely.

                                  16          Chart’s argument that Dr. Kasbekar’s FEA methodology was flawed is similar to its

                                  17   argument that his causation opinion is unreliable. It is unavailing for the same reasons. Chart has

                                  18   identified ample grounds to cross-examine Dr. Kasbekar regarding his fill line input and why Mr.

                                  19   Parrington’s analysis is more sound. But the fact that two experts disagree regarding the proper

                                  20   methodology or starting point for the analysis is not a basis to exclude an expert’s opinion. See

                                  21   Ditton v. BNSF Ry. Co., No. 12-6932J GBJCGX, 2014 WL 12928305, at *7 (C.D. Cal. Jan. 6,

                                  22   2014) (“Ultimately, it is not the province of the Court to determine which set of data is correct.

                                  23   ‘The factual basis of an expert opinion goes to the credibility of the testimony, not the

                                  24   admissibility, and it is up to the opposing party to examine the factual basis for the opinion in

                                  25   cross-examination.’”) (quoting Hangarter v. Provident Life and Acc. Ins. Co., 373 F.3d 998, 1017

                                  26   n. 14 (9th Cir. 2004)).

                                  27          With respect to Chart’s procedural/timeliness objection, Plaintiffs contend that his FEA

                                  28   was conducted in response to Mr. Parrington’s opinion. Indeed, according to Dr. Kasbekar’s
                                                                                          7
                                         Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 8 of 12




                                   1   Rebuttal Report “[i]n response to Mr. Parrington’s opinions and to demonstrate the important of U

                                   2   type bends in constrained tubing, thermal contraction calculations were done and finite element

                                   3   modeling and analysis was conducted.” (Dkt. No. 674-9, Kasbekar Rebuttal Report at 9.) Given

                                   4   that the analysis was undertaken in response to Mr. Parrington’s opinion, it properly qualifies as a

                                   5   rebuttal opinion. See Wadler v. Bio-Rad Labs., Inc., No. 15-CV-02356-JCS, 2016 WL 6070530, at

                                   6   *3 (N.D. Cal. Oct. 17, 2016) (“The test of whether an expert’s opinion constitutes rebuttal or a

                                   7   new opinion, however, is not whether a rebuttal expert employs new testing or methodologies but

                                   8   instead, whether a rebuttal attempts to put forward new theories outside the scope of the report it

                                   9   claims to rebut.”) (internal citation and quotation marks omitted). Further, Chart has pointed to no

                                  10   prejudice as its own experts subsequently submitted additional rebuttal reports to address Dr.

                                  11   Kasbekar’s opinion and Chart deposed him again following his supplemental report.

                                  12                                                   ***
Northern District of California
 United States District Court




                                  13          Accordingly, Chart’s motion to exclude Dr. Kasbekar’s opinion is denied.

                                  14          B. Dr. David Wininger

                                  15          Dr. Wininger is an embryologist who has been an IVF lab director for more than 30 years

                                  16   and has designed five IVF labs. (Dkt. No. 671-15, Wininger Report at ¶ 1.) Plaintiffs retained Dr.

                                  17   Wininger to opine “as to (i) whether Tank 4 performed as safely as an ordinary user of cryogenic

                                  18   vessels would expect; (ii) whether Plaintiffs’ eggs and embryos were damaged by the Tank 4

                                  19   incident; and (iii) whether Plaintiffs’ eggs and embryos were exposed to dangerous conditions

                                  20   prior to the Tank 4 incident.” (Id. at ¶ 5.) At oral argument, Chart confirmed that it does not move

                                  21   to exclude Dr. Wininger’s opinion as to whether the eggs or embryos were damaged; instead, it

                                  22   moves to exclude Dr. Wininger’s causation opinion because (1) he is unqualified to render a

                                  23   product defect and causation opinion, (2) his opinion as an end-user lacks a reliable foundation,

                                  24   and (3) he fails to account for alternative explanations for the tank failure. None of its arguments

                                  25   are availing.

                                  26          First, Chart maintains that Dr. Wininger lacks experience with vacuum failures, an MVE

                                  27   808 tank, or a computer controlled cryogenic tank such that he is unqualified to opine that Tank 4

                                  28   failed to perform safely as an ordinary user would expect. As with Chart’s objection to Dr.
                                                                                         8
                                         Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 9 of 12




                                   1   Kasbekar’s qualifications, Chart can cross examine Dr. Wininger regarding his lack of experience

                                   2   regarding the particular tank and controller here, but this does not demonstrate that he lacks the

                                   3   “minimal foundation of knowledge, skill, and experience” required under Rule 702. Hangarter v.

                                   4   Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004) (emphasis in original). “Rule

                                   5   702 “contemplates a broad conception of expert qualifications.” Id. (internal citation omitted).

                                   6   Dr. Wininger has been working with cryogenic storage containers for 30 years and he is currently

                                   7   responsible for the cryogenic storage containers used by four IVF labs. (Dkt. No. 671-27,

                                   8   Wininger Decl. at ¶ 2.) He works with cryogenic storage containers “daily.” (Id. at ¶ 3.) The

                                   9   cryogenic storage containers at all the labs he oversees are Chart MVE products including two

                                  10   MVE 808’s and he has personally used a Chart MVE 808 tank. (Id. at ¶ 4.) He concedes that all

                                  11   the MVE tanks are operated manually rather than with a controller, but, as Plaintiffs note, that is

                                  12   exactly how PFC was using Tank 4 at the time of the incident—Dr. Conaghan had disabled the
Northern District of California
 United States District Court




                                  13   controller over two weeks before the incident. Chart’s arguments regarding Dr. Wininger’s

                                  14   qualifications go to the weight to be given his testimony, not its admissibility.

                                  15          Second, Chart’s reliability argument is essentially a rehash of its summary judgment

                                  16   argument regarding the consumer expectation test, which the Court denies by separate order.

                                  17   “[T]he consumer expectation test is not based on minimum safety assumptions or expectations of

                                  18   consumers in general regarding a product but rather, on the minimum safety assumptions or

                                  19   expectations of the product’s users.” Demara v. The Raymond Corp., 13 Cal. App. 5th 545, 559

                                  20   (2017) (internal citation and quotation marks omitted). Dr. Wininger’s opinion—as an end-

                                  21   product user—is thus relevant to help the jury understand whether the product performed as

                                  22   expected.

                                  23          Third, Chart’s argument that Dr. Wininger failed to consider alternative explanations for

                                  24   the Tank 4 failure again goes to the weight not the admissibility of his testimony. Dr. Wininger’s

                                  25   opinion is based on PFC’s testimony that Tank 4 lost 14 inches of liquid nitrogen overnight. If the

                                  26   jury does not believe that testimony, then they will likewise discount Dr. Wininger’s opinion.

                                  27   That his opinion is based on a particular theory, however, is not a basis to disregard it outright.

                                  28   See Fed. R. Evid. 703 (“An expert may base an opinion on facts or data in the case that the expert
                                                                                          9
                                        Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 10 of 12




                                   1   has been made aware of or personally observed.”).

                                   2           C. Dr. Elizabeth Grill

                                   3           Dr. Grill is an Associate Professor of Psychology in the Department of Obstetrics and

                                   4   Gynecology, Reproductive Medicine, and Psychiatry of Weill Cornell Medical College. (Dkt. No.

                                   5   674-14, Grill Report at 3.) She has worked as a clinical psychologist and medical researcher for

                                   6   over 20 years and her “daily responsibilities include the evaluation and treatment of individuals

                                   7   and couples managing the distress related to the diagnosis of infertility, reproductive medical

                                   8   treatment, and all aspects of assisted reproductive medicine and technology.” (Id.) Dr. Grill

                                   9   “conducted a Comprehensive Psychosocial History for Infertility designed to provide a global

                                  10   impression of the patient’s history, stressors, functioning, and current psychosocial status relevant

                                  11   to infertility and treatment” for each plaintiff. (Id. at 4.)

                                  12           Chart moves to exclude Dr. Grill’s opinion because (1) she is not qualified; (2) her
Northern District of California
 United States District Court




                                  13   methodology was flawed and based on incomplete data; and (3) she failed to reconcile conflicting

                                  14   data. None of these arguments are availing.

                                  15           Dr. Grill, a clinical psychologist specializing in reproductive mental health, is qualified to

                                  16   provide an opinion regarding the Plaintiffs’ emotional distress. Chart’s argument that only a

                                  17   forensic expert would be qualified to render an opinion here is legally unsupported. Qualification

                                  18   does not depend on an expert’s particular specialty. To the contrary, “Rule 702 contemplates a

                                  19   broad conception of expert qualifications.” Hangarter, 373 F.3d at 1015. The Court is satisfied

                                  20   that, based on her education, training, and experience, Dr. Grill is qualified to offer opinions

                                  21   regarding the Plaintiffs’ emotional distress. See Primiano, 598 F.3d at 566-67.

                                  22           With respect to her methodology, Chart maintains that Dr. Grill’s opinions are unreliable

                                  23   because she did not employ the proper standard of care for conducting a forensic evaluation. But

                                  24   Dr. Grill is not a forensic psychologist. Instead, she applied “the standard of care in my practice to

                                  25   assess those individuals with the comprehensive psychosocial interview and relying on depositions

                                  26   and records and peer-reviewed literature.” (Dkt. No. 671-20, Grill Depo. at 36:5-8.) That is, just

                                  27   as in Finley, on which Chart so heavily relies, Dr. Grill “used h[er] many years of experience” and

                                  28   she “did not deviate in any way from [her] normal practice of conducting psychological
                                                                                           10
                                        Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 11 of 12




                                   1   evaluations.” United States v. Finley, 301 F.3d 1000, 1009 (9th Cir. 2002). Chart’s own rebuttal

                                   2   expert described the use of “a standard comprehensive psychosocial history for infertility” as the

                                   3   “best example” “for what types of issues need to be assessed in working with fertility patients.”

                                   4   (Dkt. No. 671-19, Lawson Depo. at 96:4-19.) “A trial court should admit medical expert

                                   5   testimony if physicians would accept it as useful and reliable.” Primiano, 598 F.3d at 565.

                                   6          Nor do the American Psychological Association (APA) Specialty Guidelines for Forensic

                                   7   Psychology support Chart’s argument that only a forensic psychologist could provide expert

                                   8   testimony regarding Plaintiffs’ emotional distress. According to the APA Guidelines,

                                   9   “[p]sychological practice is not considered forensic solely because the conduct takes place in, or

                                  10   the product is presented in, a tribunal or other judicial, legislative, or administrative forum.” (Dkt.

                                  11   No. 633-6, Ex. E, at ECF 226.) Likewise,

                                  12                  [p]roviding expert testimony about a patient who is a participant in a
Northern District of California
 United States District Court




                                                      legal matter does not necessarily involve the practice of forensic
                                  13                  psychology even when that testimony is relevant to a psycholegal
                                                      issue before the decisionmaker. For example, providing testimony on
                                  14                  matters such as a patient’s reported history or other statements, mental
                                                      status, diagnosis, progress, prognosis, and treatment would not
                                  15                  ordinarily be considered forensic practice even when the testimony is
                                                      related to a psycholegal issue before the decision maker.
                                  16
                                       (Id. at ECF 230.)
                                  17
                                              Although Chart objects to Dr. Grill’s use of her clinical judgment to evaluate for
                                  18
                                       malingering and deceit, rather than psychological testing, Dr. Grill testified that psychodiagnostic
                                  19
                                       testing “is not part of the standard of care in reproductive medicine.” (Dkt. No. 671-20, Grill
                                  20
                                       Depo. at 18:7-10.) Further, Chart’s own rebuttal expert testified that there was no evidence of
                                  21
                                       malingering. (Dkt. No. 671-19, Lawson Depo. at 85.) Similarly, Chart’s argument that Dr. Grill’s
                                  22
                                       opinion is unreliable because it was not based on “objective testing” misapprehends the nature of
                                  23
                                       her opinion—which is not as a forensic expert, but as a clinical psychologist. “The fundamental
                                  24
                                       defect with [plaintiff’s] Daubert argument is that it is premised on the frankly peculiar notion that
                                  25
                                       clinical psychologists must give controlling, decisive weight to objective test instruments in
                                  26
                                       forming clinical diagnoses and recommendations, and that the failure to do so strips a
                                  27
                                       psychologist’s opinions of reliability to the point that his testimony flunks a Daubert analysis.
                                  28
                                                                                         11
                                        Case 3:18-cv-01586-JSC Document 711 Filed 03/05/21 Page 12 of 12




                                   1   This contention is devoid of evidentiary or legal support.” Foreman v. Am. Rd. Lines, Inc., 623 F.

                                   2   Supp. 2d 1327, 1334 (S.D. Ala. 2008). Finally, to the extent that Chart objects to the rigor of Dr.

                                   3   Grill’s interviews of Plaintiffs and contends that her literature review was incomplete, it can raise

                                   4   these issues through cross-examination and presentation of rebuttal evidence.

                                   5          Accordingly, Chart’s motion to exclude Plaintiffs’ expert Dr. Grill is denied.

                                   6                                             CONCLUSION

                                   7          For the reasons stated above, the Chart’s motions to exclude the opinions of Dr. Kasbekar,

                                   8   Dr. Wininger, and Dr. Grill are DENIED.

                                   9          This Order disposes of Docket Nos. 629 and 631.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 5, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     JACQUELINE SCOTT CORLEY
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         12
